In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition (one paper) of the Family Court, Suffolk County (Genchi, J.), entered October 8, 2004, which, after a hearing, found that she neglected the subject child, Deanna R., and upon her consent placed Deanna R. in her custody under the supervision of the petitioner, the Suffolk County Department of Social Services.
Ordered that the appeal from so much of the order of fact-*502finding and disposition as placed Deanna R. with the mother under the supervision of the Suffolk County Department of Social Services is dismissed, without costs or disbursements; and it is further,
Ordered that the order of fact-finding and disposition is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order of fact-finding and disposition as placed Deanna R. with the mother under the supervision of the Suffolk County Department of Social Services must be dismissed. That portion of the order was entered on the mother’s consent, and no appeal lies from an order entered on the consent of the appealing party (see Matter of Kayla M., 295 AD2d 613, 614 [2002]; Matter of Bryan S., 286 AD2d 685 [2001]).
The petitioner proved by a preponderance of the evidence that the mother neglected Deanna R. (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]; Matter of Rubina A., 308 AD2d 537, 537-538 [2003]).
The mother’s remaining contentions are without merit. Florio, J.P., Ritter, Goldstein and Covello, JJ., concur.